DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of U.S. Patent No. 11,123,048. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘048 discloses the subject matter substantially as claimed. Claim 11 recites an apparatus with a plurality of ultrasound modes, the apparatus comprising: an array of ultrasound transducer elements (encompassed by array of ultrasound transducer elements in claim 1, 6, and 14-15 of ‘048); imaging circuitry configured to perform ultrasound imaging with the array of ultrasound elements in a first mode (encompassed by imaging circuitry in claim 1, 6, and 14-15 of ‘048); a pulser configured to provide a voltage to an ultrasound transducer element of the array of ultrasound elements in a second mode, wherein the array generates continuous wave ultrasound or quasi-continuous wave ultrasound in the second mode (encompassed by pulser in claim 1, 4, 6, 8, and 14-15 of ‘048); and a switch configured to electrically connect the pulser to the ultrasound transducer of the array for the second mode and to electronically disconnect the pulser from the ultrasound transducer of the array for the first mode, the switch being on a chip, and the pulser being external to the chip such that power dissipation associated with the pulser occurs external to the chip (encompassed by switch in claim 1, 6, and 14-15 of ‘048). Claim 12 is encompassed by claim 1, 6, and 11 of ‘048. Claim 13 is encompassed by claim 2 and 6 of ‘048. Claim 14 is encompassed by claim 2 of ‘048. Claim 15 is encompassed by claim 1 and 6 of ‘048. Claim 16 is encompassed by claim 1 and 14 of ‘048. Claim 17 is encompassed by claim 5 and 13 of ‘048. Claim 18 is encompassed by claim 7 of ‘048. Claim 19 is encompassed by claim 16 of ‘048. Claim 20 is encompassed by claim 12 of ‘048. Claim 21 recites an apparatus with a plurality of ultrasound modes, the apparatus comprising: an array of ultrasound transducer elements (encompassed by array of transducer elements in claim 1 of ‘048); first electronic circuitry configured to drive an ultrasound transducer of the array in a first mode (encompassed by imaging circuitry in claim 1 of ‘048); second electronic circuitry comprising a pulser configured to drive the ultrasound transducer of the array in a second mode (encompassed by pulser in claim 1 of ‘048); and mode switching circuitry configured to connect the pulser to the ultrasound transducer of the array for the second mode and to disconnect the pulser from the ultrasound transducer of the array for the first mode, the mode switching circuitry comprising transistors arranged to pass a voltage from the pulser that is greater than a gate-to-source voltage of any one of the transistors (encompassed by mode switching circuitry in claim 1 of ‘048). With respect to claim 22, ‘048 discloses a transducer chip in a separate embodiment (claim 8), it would have been obvious to one of ordinary skill in the art to have combined the embodiments of ‘048 in order to integrate into a single chip. Claim 23 is encompassed by claim 4 of ‘048. Claim 24 is encompassed by claim 5 of ‘048. Claim 25 is encompassed by claim 1 of ‘048 (a pulse of ultrasound wave is interpreted to be quasi-continuous). Claim 26 is encompassed by claim 2 of ‘048. With respect to claims 27-30, although ‘048 does not specifically recite the method steps, the use of the apparatus of ‘048 substantially discloses the method steps as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “dissipating power associated with the pulser external from the chip in the second mode” renders the scope of the claim unclear. It is unclear what is included or excluded by this step. The claim merely recites the effect of power dissipation and fails to recite an actual step being performed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12, 17, 27-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg et al. (US 2014/0288428).
Rothberg et al. discloses an apparatus for ultrasonic imaging and therapy comprising an array of transducer elements (Fig. 1; [0079]); imaging circuitry configured to perform ultrasound imaging with the array of ultrasound transducer elements in a first mode ([0078]); a pulser configured to provide a voltage to an ultrasound element of the array of ultrasound transducer elements in a second mode, wherein the array generates continuous wave ultrasound or quasi-continuous wave ultrasound in the second mode ([0083-0084]; [0121]); and a switch configured to electrically connect the pulser to the ultrasound transducer of the array for the second mode and to electrically disconnect the pulser from the ultrasound transducer of the array for the first mode, the switch being on a chip ([0080]; [0084-0086]; [0098]), and the pulser being external to the chip such that power dissipation associated with the pulser occurs external to the chip ([0083-0084]; pulser is off-chip therefore power dissipation is external to the chip). Rothberg et al. discloses the circuitry integrated with the transducer chip ([0032]; [0097]). Rothberg et al. discloses capacitive micromachined ultrasound transducers ([0006]). With respect to claim 27, the use of the apparatus of Rothberg et al. discloses the method steps substantially as claimed comprising performing ultrasound imaging ([0078]), connecting to a pulser, generating a continuous or quasi-continuous wave ([0083-0084]; [0121]); and dissipating power associated with the pulser (the pulser being external to the chip such that power dissipation associated with the pulser occurs external to the chip ([0083-0084]). Rothberg et al. disclose beam control ([0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2014/0288428) in view of Haugen et al. (US 2005/0113694).
Rothberg et al. discloses the subject matter substantially as claimed except for including an inductor. However, Haugen et al. teaches in the same field of endeavor including a tuning inductor to match the resonance frequency of the circuit to the desired transmit frequency ([0086]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Rothberg et al. with an inductor in order to match the resonant frequency of the circuit to the desired transmit frequency.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2014/0288428) in view of Hand et al. (US 6,488,630).
Rothberg et al. discloses the subject matter substantially as claimed except for the array comprising at least 32 elements by 32 elements. Rothberg et al. discloses 16 by 16 element array and PxQ array. However, Hand et al. teaches in ultrasound arrays comprising at least 1024 elements in a square pattern (32x32=1024; Fig. 3c; col. 3, line 33-34). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Rothberg et al. with a 32 by 32 element array as taught by Hand et al. as it is a known configuration for a square array.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793